UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4674
JERRY WAYNE BREEDEN,
             Defendant-Appellant.
                                       
       Appeal from the United States District Court for the
        Southern District of West Virginia, at Charleston.
            John T. Copenhaver, Jr., District Judge.
                           (CR-02-33)

                      Submitted: April 21, 2003

                       Decided: May 1, 2003

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregory M. Courtright, COLLINS & COURTRIGHT, Charleston,
West Virginia, for Appellant. Kasey Warner, United States Attorney,
Steven I. Loew, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. BREEDEN
                              OPINION

PER CURIAM:

   Jerry Wayne Breeden appeals his conviction for possession of a
stolen firearm in violation of 18 U.S.C. § 922(j) (2000), and posses-
sion of a firearm after a felony conviction in violation of 18 U.S.C.
§ 922(g)(1) (2000). On appeal, Breeden contends that there was insuf-
ficient evidence to find him guilty beyond a reasonable doubt. Find-
ing no reversible error, we affirm.

   We must uphold Breeden’s conviction on appeal if there is substan-
tial evidence in the record to support it. See Glasser v. United States,
315 U.S. 60, 80 (1942). In determining whether the evidence in the
record is substantial, we view the evidence in the light most favorable
to the government and inquire whether there is evidence that a reason-
able finder of fact could accept as adequate and sufficient to support
a conclusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). To con-
vict Breeden of possession of a stolen firearm, the Government was
required to prove that Breeden knowingly possessed a stolen firearm
that had been shipped or transported in interstate or foreign com-
merce. See 18 U.S.C. § 922(j). To convict Breeden of possession of
a firearm after a felony conviction, the Government had to prove that
Breeden: (1) previously had been convicted of a crime punishable by
a term of imprisonment exceeding one year; (2) knowingly possessed
the firearm; and (3) the possession was in or affected commerce,
because the firearm had traveled in or affected interstate commerce.
United States v. Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).

   Breeden stipulated that the 30.06 caliber rifle recovered by police
was a firearm and that he had been convicted of a felony and had not
had his right to own or possess a firearm restored. Furthermore, Bree-
den concedes on appeal that the rifle was manufactured outside of
West Virginia and therefore had traveled in interstate commerce, and
he does not contest that the firearm was stolen. Thus, the only issue
is whether Breeden knowingly possessed the firearm. We have
reviewed the record and conclude that there was sufficient evidence
from which the jury could find that Breeden knowingly possessed a
                      UNITED STATES v. BREEDEN                      3
stolen firearm. We are bound by the jury’s credibility determinations.
United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   Accordingly, we affirm Breeden’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED